Title: From James Madison to Thomas Newton Jr., 11 May 1804
From: Madison, James
To: Newton, Thomas, Jr.



Dear Sir
Washington May 11. 1804.
I have recd your favor of the 5th. instant, and inclose as it requests a remittance of 56 Dolrs. the cost of the Cyder furnished by Col. Cocke. The excellence of the sample, makes me desirous of being recollected on the subject, as soon as the next crop will bear a shipment. If it be convenient to Col. Cocke to spare 14 or 15 Bbles, I shall be glad to take that quantity, and thank you for kindness in offering your aid in having it forwarded to me; as I do for that experienced on the former occasion. Mr. Deblois of Alexa. will attend to the Cyder if addressed to him. I need not apprize you of the importance of guarding agst. adulteration on the passage, either by the known character of the Master of the Vessel, or by Casing the Bbles. I wish the latter precaution to be taken, if there be not the most perfect confidence in the other. The President had all of his spoilt in that way on one occasion. I fear you forgot to have the dft made on me for the Madeira. Can I secure a Hhd of the like kind, to be here in the month of July? With sincere esteem I am Dr Sr Yr. Mo: Ob. sert
James Madison
